DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the application filed on August 06, 2021
Claims 1, 3-21 are under examination.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chun et al. (USP: 2017/0303280 A1).

As per Claim 13 Chun teaches a communication method, comprising:
providing a control signal area including predetermined control information in a part of an occupied band of a packet, the packet including a preamble, a header, and a payload, wherein predetermined control information is from the header and the control signal area is in the payload of the packet (Paragraph 0014, 0823,  0137, 0142 In FIGS. 3(a) to 3(c), the data field is a payload, and the data field may include a SERVICE field, a scrambled PSDU field, Tail bits, and padding bits. All bits of the data field are scrambled. The control information transmitted to an STA may be relatively greater than that of the control information based on 802.11n. Examples of the control information additionally required for supporting the MU-MIMO may include information indicating the number of spatial stream received by each STA, the information related to modulating and coding the data transmitted to each STA, and the like.); and
transmitting the packet including the control signal area (Paragraph 0144, 0517, 0722, When a partial bandwidth having a low interference level from an neighboring BSS is allocated to the STA in an environment in which different bandwidths are supported for each BSS. Partial band (e.g., first 5 MHz band, etc.) or that a UL SU frame is transmitted in a specific subband (or resource unit) (e.g., a first 5 MHz band, etc.). In order to effectively transmit the increasing size of the control information, a plurality of control information required for the MU-MIMO transmission may be transmitted by being classified into common control information commonly required for all STAs and dedicated control information individually required for a specific STA.).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims  1, 3-12 and 14-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (USP: 2017/0303280 A1) in view of  Rico Alvarino et al. (USP: 11,109,372)

As per Claim 1 Chun-Rico teaches a communication apparatus, comprising:
 circuitry configured to:
 transmit and receive a packet in a predetermined occupied band, the packet including a preamble, a header, and payload (Paragraph 0014, 0823,  0137, 0142 In FIGS. 3(a) to 3(c), the data field is a payload, and the data field may include a SERVICE field, a scrambled PSDU field, Tail bits, and padding bits. All bits of the data field are scrambled. The control information transmitted to an STA may be relatively greater than that of the control information based on 802.11n. Examples of the control information additionally required for supporting the MU-MIMO may include information indicating the number of spatial stream received by each STA, the information related to modulating and coding the data transmitted to each STA, and the like.); and 
provide a control signal area including predetermined control information from the header in (Paragraph 0144, 0517, 0722, When a partial bandwidth having a low interference level from an neighboring BSS is allocated to the STA in an environment in which different bandwidths are supported for each BSS. Partial band (e.g., first 5 MHz band, etc.) or that a UL SU frame is transmitted in a specific subband (or resource unit) (e.g., a first 5 MHz band, etc.). In order to effectively transmit the increasing size of the control information, a plurality of control information required for the MU-MIMO transmission may be transmitted by being classified into common control information commonly required for all STAs and dedicated control information individually required for a specific STA.). 
However, Chun does not explicitly disclose a narrowband of the predetermined occupied band in the payload of the packet transmitted from the communication unit;
Rico disclose a narrowband of the predetermined occupied band in the payload of the packet transmitted from the communication unit (Col. 6 line 1-10, 25-40 receiving a narrow-band physical control channel, and identifying, in the narrow-band physical control channel, a data transmission including a first data header and a data payload mapped to a set of resources of the narrow-band physical control channel having a same size as at least one format for control channel transmissions over the narrow-band physical control channel)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chun with the teachings of Rico in order to the make the system more efficient. Because the modification would allow a data payload mapped to a set of resources of the narrow-band physical control channel having a same size as at least one format for control channel transmissions over the narrow-band physical control channel (see  Rico Col. 7 line 10-22).  

2. (Cancelled)

As per Claim 3 Chun-Rico teaches the communication apparatus according to claim 1, wherein circuitry is configured to provide the control signal area in a time domain that does not overlap with a time domain of a synchronization signal or another control signal (Paragraph 0094, 0785, the time domain, a length (i.e., the number of symbols) of the HE-LTFs 4141a and 4141b may not be fixed. This may correspond to an ESS network form if an ad-hoc network operates at the position in which an ESS network is present, if IEEE 802.11 networks that physically overlap are configured by different organizations, or if two or more different access and security policies are required at the same position. ). 

As per Claim 4 Chun-Rico teaches the communication apparatus according to claim 1, wherein the control information includes information for a third station that is not a destination of the packet (Paragraph 0194 Address 1 field to Address 4 field are used to indicate BSSID, source address (SA), destination address (DA), transmitting address (TA) representing an address of a transmission STA and a receiving address (RA) representing an address of a reception STA.). 

As per Claim 5 Chun -Rico teaches the communication apparatus according to claim 1, wherein the control information includes information regarding a network allocation vector (NAV) (Paragraph 0246, 0548, 0630 WLAN system uses a network allocation vector (NAV). The NAV is a value indicated by an AP and/or an STA which now uses a medium or has the right to use the medium in order to notify another AP and/or STA of the remaining time until the medium becomes an available state. Accordingly, a value set as the NAV corresponds to the period in which a medium is reserved to be used by an AP and/or an STA that transmit corresponding frames. ). 

As per Claim 6 Chun-Rico teaches the communication apparatus according to claim 1, wherein the control information includes at least one of a network identifier for identifying a network to which the communication apparatus belongs, transmission power information of the packet, allowable interference amount information, or remaining time information of the packet (Paragraph 0160, 0508 FIG. 27. control information specific to each STA may be transmitted by the unit of 20 MHz through the HE-SIG C field. The common control information indicates that a PPDU currently received is for a single VHT-STA (including SU-MIMO), an STA may be designed not to decode the VHT-SIG-B field.). 

As per Claim 7 Chun-Rico teaches the communication apparatus according to claim 1, wherein the control signal area includes a synchronization signal (Paragraph 0138, 0566 each STA may synchronize the transmission end time of the uplink data frames 3121, 3122, and 3123 (alternatively, the uplink PPDU transferring the uplink data frames) through bit padding or fragmentation based on the MAC duration value included in the UL MU trigger frame 3110.). 

As per Claim 8 Chun-Rico teaches the communication apparatus according to claim 1, wherein the control signal area includes a plurality of synchronization signals at defined time intervals (Paragraph 0116 - 0118  The L-STF may be used for frame timing acquisition, Automatic Gain Control (AGC), diversity detection and coarse frequency/time synchronization.). 

As per Claim 9 Chun-Rico teaches the communication apparatus according to claim 8, wherein the control signal area includes a plurality of control information sections(Paragraph 0118-0122 The L-SIG field may be used for transmitting control information for demodulating and decoding a data field. The L-SIG field includes a 4-bit Rate field, a 1-bit Reserved bit, a 12-bit Length field, a 1-bit parity bit, and a 6-bit Signal Tail field. The rate field includes rate information, and the length field indicates the number of octets of the PSDU. 

As per Claim 10 Chun-Rico teaches the communication apparatus according to claim 1, wherein the control signal area includes a synchronization signal having a pattern corresponding to information to be transmitted (Paragraph 0824, 0834 See Fig. 37 Through channel contending, a STA occupies a channel and transmits a UL frame 4711 to an AP. Here, the STA may transmit a UL frame through the secured entire 20 MHz band or may transmit UL data only in a partial band ). 

As per Claim 11 Chun-Rico teaches the communication apparatus according to claim 1, wherein circuitry is configured to provide a non-signal area in a band adjacent to the control signal area on at least one of a high frequency side or a low frequency side in the predetermined occupied band in the payload of the packet (Paragraph 0824 In FIG. 46, the trigger frame 4611 is transmitted in a 40 MHz band, and the UL data frames 4621, 4622, 4623, and 4624 may be transmitted in the 40 MHz band occupied by the trigger frame 4611 or transmitted in a partial band thereof (e.g., 20 MHz).). 

As per Claim 12 Chun -Rico teaches the communication apparatus according to claim 1, wherein the partial band processing unit provides a non-signal area in a time domain immediately before a synchronization signal in the control signal area (Paragraph 0118, 0138, 0785, in the time domain, a length (i.e., the number of symbols) of the HE-LTFs 4141a and 4141b may not be fixed. The L-LTF may be used for fine frequency/time synchronization and channel estimation. ). 


As per Claim 14 Chun teaches a communication apparatus, comprising:
 a circuitry configured to:
transmit and receive a packet transmitted in a (Paragraph 0014, 0823,  0137, 0142 In FIGS. 3(a) to 3(c), the data field is a payload, and the data field may include a SERVICE field, a scrambled PSDU field, Tail bits, and padding bits. All bits of the data field are scrambled. The control information transmitted to an STA may be relatively greater than that of the control information based on 802.11n. Examples of the control information additionally required for supporting the MU-MIMO may include information indicating the number of spatial stream received by each STA, the information related to modulating and coding the data transmitted to each STA, and the like.); and a partial band processing unit configured to perform a process of receiving a control signal area provided including predetermined control information from the header provided in (Paragraph 0144, 0517, 0722, When a partial bandwidth having a low interference level from an neighboring BSS is allocated to the STA in an environment in which different bandwidths are supported for each BSS. Partial band (e.g., first 5 MHz band, etc.) or that a UL SU frame is transmitted in a specific subband (or resource unit) (e.g., a first 5 MHz band, etc.). In order to effectively transmit the increasing size of the control information, a plurality of control information required for the MU-MIMO transmission may be transmitted by being classified into common control information commonly required for all STAs and dedicated control information individually required for a specific STA.).
However, Chun does not explicitly disclose a narrowband of the predetermined occupied band in the payload of the packet transmitted from the communication unit;
Rico disclose a narrowband of the predetermined occupied band in the payload of the packet transmitted from the communication unit (Col. 6 line 1-10, 25-40 receiving a narrow-band physical control channel, and identifying, in the narrow-band physical control channel, a data transmission including a first data header and a data payload mapped to a set of resources of the narrow-band physical control channel having a same size as at least one format for control channel transmissions over the narrow-band physical control channel)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chun with the teachings of Rico in order to the make the system more efficient. Because the modification would allow a data payload mapped to a set of resources of the narrow-band physical control channel having a same size as at least one format for control channel transmissions over the narrow-band physical control channel (see  Rico Col. 7 line 10-22).  

As per Claim 15 Chun-Rico teaches the communication apparatus according to claim 14, wherein the partial band processing unit performs a synchronization process on a basis of a synchronization signal included in the control signal area (Paragraph 0138, 0566 each STA may synchronize the transmission end time of the uplink data frames 3121, 3122, and 3123 (alternatively, the uplink PPDU transferring the uplink data frames) through bit padding or fragmentation based on the MAC duration value included in the UL MU trigger frame 3110.).

As per Claim 16 Chun-Rico teaches the communication apparatus according to claim 14, further comprising the circuitry is configured to control packet transmission operation on a basis of control information included in the control signal area (Paragraph 0194 Address 1 field to Address 4 field are used to indicate BSSID, source address (SA), destination address (DA), transmitting address (TA) representing an address of a transmission STA and a receiving address (RA) representing an address of a reception STA.).

As per Claim 17 Chun-Rico teaches the communication apparatus according to claim 16, wherein circuitry is configured to detect a NAV on a basis of information regarding the NAV included as the control information (Paragraph 0246, 0548, 0630 WLAN system uses a network allocation vector (NAV). The NAV is a value indicated by an AP and/or an STA which now uses a medium or has the right to use the medium in order to notify another AP and/or STA of the remaining time until the medium becomes an available state. Accordingly, a value set as the NAV corresponds to the period in which a medium is reserved to be used by an AP and/or an STA that transmit corresponding frames. ).  

As per Claim 18 Chun-Rico teaches the communication apparatus according to claim 16, wherein the circuitry is configured to determine a packet that has arrived from another network on a basis of a network identifier included as the control information (Paragraph 0160, 0508 FIG. 27. control information specific to each STA may be transmitted by the unit of 20 MHz through the HE-SIG C field. The common control information indicates that a PPDU currently received is for a single VHT-STA (including SU-MIMO), an STA may be designed not to decode the VHT-SIG-B field.).  

As per Claim 19 Chun -Rico teaches the communication apparatus according to claim 16, wherein the circuitry is configured  to control controls transmission of the packet on a basis of transmission power information of the packet, allowable interference amount information, or remaining time information of the packet included as the control information (Paragraph 0160, 0508 FIG. 27. control information specific to each STA may be transmitted by the unit of 20 MHz through the HE-SIG C field. The common control information indicates that a PPDU currently received is for a single VHT-STA (including SU-MIMO), an STA may be designed not to decode the VHT-SIG-B field.). 
 

As per Claim 20 Chun teaches a communication method, comprising: 
receiving a packet transmitted in a predetermined occupied band, the packet including a preamble, a header, and a payload (Paragraph 0014, 0823,  0137, 0142 In FIGS. 3(a) to 3(c), the data field is a payload, and the data field may include a SERVICE field, a scrambled PSDU field, Tail bits, and padding bits. All bits of the data field are scrambled. The control information transmitted to an STA may be relatively greater than that of the control information based on 802.11n. Examples of the control information additionally required for supporting the MU-MIMO may include information indicating the number of spatial stream received by each STA, the information related to modulating and coding the data transmitted to each STA, and the like.); and
(Paragraph 0144, 0517, 0722, When a partial bandwidth having a low interference level from an neighboring BSS is allocated to the STA in an environment in which different bandwidths are supported for each BSS. Partial band (e.g., first 5 MHz band, etc.) or that a UL SU frame is transmitted in a specific subband (or resource unit) (e.g., a first 5 MHz band, etc.). In order to effectively transmit the increasing size of the control information, a plurality of control information required for the MU-MIMO transmission may be transmitted by being classified into common control information commonly required for all STAs and dedicated control information individually required for a specific STA.).
However, Chun does not explicitly disclose a narrowband of the predetermined occupied band in the payload of the packet transmitted from the communication unit;
Rico disclose a narrowband of the predetermined occupied band in the payload of the packet transmitted from the communication unit (Col. 6 line 1-10, 25-40 receiving a narrow-band physical control channel, and identifying, in the narrow-band physical control channel, a data transmission including a first data header and a data payload mapped to a set of resources of the narrow-band physical control channel having a same size as at least one format for control channel transmissions over the narrow-band physical control channel)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chun with the teachings of Rico in order to the make the system more efficient. Because the modification would allow a data payload mapped to a set of resources of the narrow-band physical control channel having a same size as at least one format for control channel transmissions over the narrow-band physical control channel (see  Rico Col. 7 line 10-22).  

As per Claim 21 Chun -Rico teaches the communication apparatus according to claim 7, wherein the synchronization signal in the control signal area is from the preamble (Paragraph 0122, 0566 Each STA may synchronize the transmission end time of the uplink data frames format preamble that includes a legacy format preamble including the L-STF, the L-LTF and the L-SIG field, an HT-Signal (HT-SIG) field, an HT Short Training field (HT-STF) and an HT Long Training field (HT-LTF), and a data field, and 3123 (alternatively, the uplink PPDU transferring the uplink data frames) through bit padding or fragmentation based on the MAC duration value included in the UL MU trigger frame). 


Response to Argument(s)
Applicant's argument(s) filed on August 06, 2021 have been fully considered but they are not persuasive. 
All arguments are moot in view of the new ground of rejection.

Examiner’s Note
Examiner is open for discussion if the applicant’s representative need further clarifications.

Conclusion

THIS ACTION IS MADE FINAL
  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED ALI whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED ALI/           Primary Examiner, Art Unit 2468